Opinion issued August 2, 2016




                                      In The

                                Court of Appeals
                                      For The

                            First District of Texas
                              ————————————
                                NO. 01-16-00509-CR
                                NO. 01-16-00510-CR
                             ———————————
                 IN RE REGINALD WAYNE GUILLORY, Relator



                Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Reginald Wayne Guillory seeks a writ of mandamus to compel the trial court
to release him on bond and for “any other relief to which he is entitled.” 1 We deny
the petition.
                                  PER CURIAM



1
      The underlying cases are The State of Texas v. Reginald Wayne Guillory, cause
      numbers 1469303 and 1493217, pending in the 263rd District Court of Harris
      County, Texas, the Honorable Jim Wallace, presiding.
Panel consists of Justices Keyes, Brown, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2